Citation Nr: 0000766	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-43 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for fifth cranial nerve 
disorder.  

2.  Entitlement to an increased disability rating for 
residuals of a mandibular fracture with atypical facial pain, 
currently assigned a 30 percent disability evaluation.

3.  Whether there was clear and unmistakable error in rating 
decisions prior to April 10, 1997, for failing to grant a 
total rating based on individual unemployability due to 
service-connected disabilities.

4.  Whether an effective date prior to June 19, 1995, is 
warranted for an increased disability rating for residuals of 
a mandibular fracture.

5.  Whether an effective date prior to June 19, 1995, is 
warranted, for a total rating based on individual 
unemployability due to service-connected disabilities.



WITNESSES AT HEARINGS ON APPEAL

The appellant, and his spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.  This appeal was originally before the Board 
of Veterans' Appeals (Board) in September 1998 from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

A decision by the Board in September 1998 denied service 
connection for temporomandibular joint dysfunction, and an 
increased disability rating in excess of 50 percent for 
residuals of head trauma to include headaches.  The Board 
found that there was no clear and unmistakable error in the 
rating decisions between 1980 and 1997 which denied a 
compensable evaluation for residuals of a mandibular 
fracture.  The Board did find that a March 1985 rating 
decision was clearly and unmistakably erroneous in failing to 
assign a 50 percent rating for head trauma residuals with 
headaches, granting the rating effective from January 25, 
1985, subject to the laws and regulations governing the award 
of monetary benefits.  

In September 1998, the Board also noted that when the veteran 
testified before the undersigned during a travel board 
hearing at the RO in June 1997, he claimed entitlement to 
service connection for an eating disorder and stomach 
problems secondary to residuals of a mandibular fracture; and 
argued that a grant of compensation was warranted for 
residuals of an ankle injury under 38 U.S.C.A. § 1151 (1999).  
Unfortunately, no action was taken on these claims and these 
matters are again referred to the RO for appropriate action. 

On appeal the veteran appears to raise claims of entitlement 
to service connection for allergy attacks, a sinus disorder, 
body pain, diabetes, high blood pressure and osteoarthritis 
secondary to a temporomandibular joint (TMJ) dysfunction.   
The Board would note, however, that service connection for 
TMJ was specifically denied in aforementioned September 1998 
Board decision.  The veteran did not timely appeal that 
decision to the United States Court of Appeals for Veterans 
Claims, and as such, that decision is final.  38 U.S.C.A. § 
7104 (West 1991).  Accordingly, as secondary service 
connection for these disorders could not be granted as a 
matter of law, 38 C.F.R. § 3.310 (1999), no further action by 
the RO is necessary with respect to these claims.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994)


REMAND

In July 1999, the RO denied service connection for trigeminal 
(fifth) cranial nerve disorder and notified the veteran of 
that decision.  That month, the veteran filed a notice of 
disagreement.  Unfortunately, a statement of the case with 
respect to this issue has yet to be issued to the veteran.  
While it is true that the appellant also has not submitted a 
timely substantive appeal, the Board is obligated to remand 
this case under the decision in Manlicon v. West, 12 Vet. 
App. 238 (1999).

Further delay in the final resolution of this case is 
prompted by the veteran's July 20, 1999 request for a 
personal hearing in reference to the issues of entitlement to 
an earlier effective date for a total disability rating and 
service connection for fifth cranial nerve disorder.  The 
veteran did not disclose where he wished to present 
testimony.  He previously emphasized that he did not want a 
hearing before RO personnel, but perhaps he has changed his 
mind.  In any event, this matter must be clarified prior to 
any further appellate action on the claim by the Board.  38 
C.F.R. § 20.700(a) (1999).  

Therefore, this case is regrettably REMANDED to the RO for 
the following development:

1.  The RO should issue a statement of 
the case on the issue of whether service 
connection for a fifth cranial nerve 
disorder is warranted.  The claimant is 
advised that he must submit a timely 
substantive appeal to perfect his right 
to appellate review by the Board.

2.  The RO clarify the veteran's request 
for a hearing and take appropriate action 
thereafter.

The sole purpose of this REMAND is to afford the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
  Service connection was also claimed for facial pain and migraine headaches, but the appellant is already 
service connected for headaches and facial pain.


